CHARLES J. SCHUCK, Judge.
Claimant asks damages in the amount of $9.44, the cost of repairing windshield glass broken by flying stone from rock being knapped by state road crew at and near Rupert, during the fall season of 1942, said flying stone having caused the damage in question as claimant was driving by where the said knapping of stone was taking place. The record reveals that the rock or shale that struck claimant’s car windshield came from a hammer of the crew knapping the stone, causing the damage in question, the crew engaging in the said work not having taken the necessary precaution to protect passing automobiles.
The head of the department concerned concurs in the claim and the attorney general’s office approves it for payment.
An award is therefore made to claimant, Leo R. Burke, in the sum of nine dollars and forty-four cents ($9.44).